COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §
 ECHOSPHERE, L.L.C.,                                               No. 08-10-00155-CV
                                                   §
                         Appellant,                                     Appeal from
                                                   §
 v.                                                                 448th District Court
                                                   §
 ANTONIA PEDROZA,                                                of El Paso County, Texas
                                                   §
                         Appellee.                                   (TC # 2008-405)
                                                   §

                                   MEMORANDUM OPINION

        Pending before the Court is the joint motion of Appellant, Echosphere L.L.C., and Appellee,

Antonia Pedroza, to dismiss this appeal pursuant to TEX .R.APP .P. 42.1 because the parties have

settled all matters in controversy. We grant the motion and dismiss the appeal with prejudice.

Pursuant to the parties’ agreement, we assess costs against the party incurring same. See

TEX .R.APP .P. 42.1(d)(absent agreement of the parties, the court will tax costs against the appellant).



September 29, 2010
                                                        ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.